Citation Nr: 1633233	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1967 to December 1970.  

This matter comes before the Board of Veterans 'Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The claim was remanded in December 2013 and November 2014 for the securing of outstanding treatment records.  All development required by these remands has been accomplished and the claim is ripe for appellate review.  

The Veteran appeared before a Veterans Law Judge (VLJ) at a Videoconference hearing in October 2011.  A transcript is of record.  


FINDING OF FACT

Objective audiological findings confirm that the Veteran has level I hearing in his left ear and level IV hearing in his right ear. There is no evidence of an exceptional pattern of hearing loss, and in consideration of the impact of the disability on functional impairment and the activities of daily living, there is nothing so unique as to require additional development regarding consideration of an extraschedular rating.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.87a, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected hearing loss disability is severe enough to warrant compensation.   

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, the entire period, from service to present, must be considered in rating the Veteran so that possible "staged" ratings may be contemplated.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  In the current case, the level of severity of hearing loss symptoms is consistent and there is no demonstrated entitlement to a higher rating at any point in the appeal period.  Thus, a "staged" rating is not appropriate in this case.  

The Veteran was given two evaluations by VA to determine the severity of his service-connected bilateral hearing loss disability.  The most recent results, dated in August 2014, describe the most severe presentation of hearing loss symptoms in the record and are thus the most relevant for rating purposes.  The findings are as follows:  

Right Ear:

Maryland CNC Speech Recognition Score: 80

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Average
15
40
70
85
53

Left Ear: 

Maryland CNC Speech Recognition Score: 100

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Average
10
5
45
50
28

Evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applicable regulations do allow some flexibility in rating what is categorized as "exceptional" hearing loss; however, the evidence of record does not support a finding of "exceptional" hearing loss in the current case.  Specifically, the regulatory-defined "exceptional" patterns (puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

As "exceptional" hearing loss does not exist, it is necessary to apply the criteria found in 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations of record.  In so doing, and in taking the worst scores in the evidentiary record into account, the results yield a numerical designation of IV for the right ear (between 50 and 57 average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination), and a numerical designation of I for the left ear (between 0 and 41 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation.

The Board has also considered if there are any particularly unusual factors or additional functional impairment associated with hearing loss.  The Veteran is employed in an office setting, and that he reports having to turn his head from time to time to better hear speakers.  In 2011, at his hearing, he testified of having some difficulty, many years ago, in getting employment with AT&T because of his hearing loss and service-connected shoulder disability (not, specifically, his hearing loss acting alone).  However, he also reported that he was able to attend a college training program and find employment.  As he is employed in a sedentary position currently, there is no specific barrier to employment associated with his hearing loss.  Additionally, his reports of having to carefully turn his head so as to hear his colleagues do not rise to the level so as to take the disability picture outside of the norm of what is considered by application of the rating schedule (which specifically takes into consideration the ability to discern speech patterns).  The Veteran does not wear hearing amplification and reported during VA treatment does not need such help in treating problems with hearing depreciation.  

Essentially, the functional impairment associated with his hearing loss equates to some minor problems with hearing others in crowds.  As discussed, this is considered in the pertinent regulations, and the Veteran has not shown a marked interference with employment or any other symptoms which would take the hearing loss disorder outside of the norm of what is considered in the schedular rating criteria.  There is no need to refer the claim to the Director of VA's Compensation Service for consideration of an extraschedular rating, and the claim for an increase will be denied.  See Thun v. Peake, 22 Vet App 111 (2008).

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran claim for a compensable rating for his bilateral hearing loss.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss disability is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


